Citation Nr: 0518379	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-34 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date prior to June 25, 2002, for 
the assignment of a total rating for compensation purposes by 
reason of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from June 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to a total rating based on individual 
unemployability, and assigned an effective date of June 25, 
2002.

The case was previously before the Board in July 2004, when 
it was remanded for additional development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.

The veteran's attorney filed a motion pursuant to 38 C.F.R. § 
3.105(a) for revision of a March 1996 rating decision.  
Specifically, the veteran's attorney has argued that there 
was clear and unmistakable error (CUE) in the decision 
wherein the RO granted service connection for PTSD, and 
assigned a 50 percent rating, effective January 13, 1995.  
This issue has not, as yet, been adjudicated by the RO.  A 
determination that there was CUE in the original 1996 rating 
decision could render moot any decision the Board might 
render as to the issue of entitlement to an effective date 
prior to June 25, 2002, for the assignment of a TDIU rating.  
Accordingly, the Board concludes that the earlier effective 
date issue which has been certified on appeal, as set forth 
on the title page, is inextricably intertwined with the CUE 
claim.  Before the Board can address the earlier effective 
date issue the RO must formally address the attorney's 
assertions of CUE in the March 1996 rating decision.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Hoyer v. 
Derwinski, 1 Vet. App. 208, 209 (1991); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter).

The Board will therefore, defer its consideration of the 
appellant's claim for an earlier effective date, pending 
completion of action by the RO requested in this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

The RO should adjudicate the 
appellant's CUE claim.  If the 
determination as to the CUE claim is 
adverse to the appellant, the RO 
should provide the appellant and her 
attorney with notice of appellate 
rights, specifically the right to 
file a notice of disagreement within 
one year of notice of the 
determination.  If appellate review 
is initiated by the filing of a 
notice of disagreement, the RO should 
issue a statement of the case with 
the applicable law and regulations 
regarding the claim of CUE, and the 
appellant should be provided 
information regarding the filing of a 
substantive appeal to this issue.

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the 
appellant unless she receives further notice.  By this REMAND 
the Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.  The 
purpose of this REMAND is to accord the appellant due process 
of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



